unreliable drug recognition evaluation. Repinec relies upon an Oregon
                case that concluded that an incomplete drug recognition evaluation did not
                satisfy the test for the admissibility of scientific evidence set forth in
                Daubert v. Merrel Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993). State
                v. Aman, 95 P.3d 244, 249 (Or. Ct. App. 2004). However, we have rejected
                Daubert's standard of admissibility, choosing instead to give "Nevada trial
                judges wide discretion, within the parameters of MRS 50.275, to fulfill
                their gatekeeping duties." Higgs v. State, 126 Nev. 1, 17, 222 P.3d 648,
                658 (2010).
                              Expert testimony assists the jury if it is relevant and the
                product of reliable methodology. Perez, 129 Nev. at 313 P.3d at 867.
                "Evidence is relevant when it tends 'to make the existence of any fact that
                is of consequence to the determination of the action more or less
                probable." Id. (quoting NRS 48.015). An expert's opinion is the product of
                reliable methodology if the methodology 'is (1) within a recognized field of
                expertise; (2) testable and has been tested; (3) published and subjected to
                peer review; (4) generally accepted in the scientific community (not always
                determinative); and (5) based more on particularized facts rather than
                assumption, conjecture, or generalization."    Id. at , 313 P.3d at 869
                (quoting Hallmark v. Eldridge, 124 Nev. 492, 500-01, 189 P.3d 646, 651-52
                (2008) (footnotes omitted)). "These factors may be afforded varying
                weights and may not apply equally in every case." Id. (internal quotation
                marks omitted).
                              Here, Deputy Robinson testified that the methodology used by
                DREs to determine whether an individual is under the influence of a
                controlled substance is a twelve-step protocol that was initially developed
                by the Los Angeles Police Department (LAPD) and the National Highway

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                Traffic Safety Administration. The protocol has since been standardized,
                evaluated in a Johns Hopkins research study, and subjected to a LAPD
                field validation study. It is based on scientific tests and has been accepted
                by medical doctors, optometrists, research psychiatrists, and other medical
                professionals in those fields. And it is used nationwide; in several
                countries across the world; and locally by the White Pine County Sheriffs
                Office, the Nevada Highway Patrol, and the Narcotics Investigation Unit.
                A DRE administers the twelve-step protocol by conducting a series of
                tests. Based on the totality of the test results, the DRE renders an opinion
                as to whether the subject is under the influence of a controlled substance.
                The absence of one step in the protocol does not prevent the DRE from
                rendering an opinion, and the failure to test the suspect's blood or urine
                for controlled substances does not render the DRE's opinion invalid.
                            Repinec examined Deputy Robinson; the district court heard
                the parties' arguments for and against the admission of this evidence; and
                the district court found that the DRE program is accepted scientifically,
                Deputy Robinson is a qualified DRE, and Deputy Robinson could offer his
                expert opinion. We conclude that the district court did not abuse its
                discretion by admitting this expert testimony and that absence of the
                confirmatory step from the evaluation goes to the weight of the evidence
                and not its admissibility.
                Limited scope requirement
                            Repinec also claims that Deputy Robinson exceeded the scope
                of his specialized knowledge by presenting medical and scientific
                conclusions in a manner that cast an aura of scientific certainty to his
                testimony and by identifying the drugs that he had ingested. However,
                Repinec did not object to the testimony that he challenges, the alleged

SUPREME COURT
     OF
   NEVADA
                                                      3
(0) 194Th ,^e
                  errors do not appear plainly on the record, and we conclude that he has
                  not demonstrated plain error. See Gallego v. State, 117 Nev. 348, 365, 23
                  P.3d 227, 239 (2001) (reviewing unpreserved claims for plain error),
                  abrogated on other grounds by Nunnery v. State, 127 Nev. , n.12,
                  263 P.3d 235, 253 n.12 (2011).
                                Having concluded that the district court did not abuse its
                  discretion by admitting Deputy Robinson's expert testimony into evidence,
                  we
                                ORDER the judgment of conviction AFFIRMED.



                                                       Pie/Itht tup    ,   J.
                                           Pickering


                                                                                      J.
                  Parraguirre                                 Saitta



                  cc: Hon. Steve L. Dobrescu, District Judge
                       State Public Defender/Ely
                       State Public Defender/Carson City
                       Attorney General/Carson City
                       White Pine County District Attorney
                       White Pine County Clerk




SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 19474    ce